Case 18-00851-JDP        Doc 99     Filed 07/16/20 Entered 07/16/20 14:11:46             Desc Main
                                   Document      Page 1 of 24




Brent R. Wilson, ISB No. 8936
HAWLEY TROXELL ENNIS & HAWLEY LLP
877 Main Street, Suite 1000
P.O. Box 1617
Boise, ID 83701-1617
Telephone: 208.344.6000
Facsimile: 208.954.5261
Email: bwilson@hawleytroxell.com

Former Attorneys for Trustee Noah G. Hillen


                          UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF IDAHO

In re:                                           )     Case No. 18-00851-TLM
                                                 )
RENTMASTER OF REXBURG, LLC,                      )     Chapter 7
                                                 )
               Debtor.                           )
                                                 )


 AMENDED NOTICE AND OPPORTUNITY TO OBJECT TO FINAL APPLICATION
         FOR ALLOWANCE OF FEES AND COSTS FOR COUNSEL

     Amended Notice of Final Application for Allowance of Fees and Costs for Counsel
                     and Opportunity to Object and for a Hearing

No Objection. The Court may consider this request for an order without further notice or hearing
unless a party in interest files an objection within twenty-one (21) days of the date of this notice.

If an objection is not filed within the time permitted, the Court may consider that there is no
opposition to the granting of the requested relief and may grant the relief without further notice
or hearing.

Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy of
the objection shall be served on the movant.

Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to
schedule a hearing on the objection and file a separate notice of hearing.

AMENDED NOTICE AND OPPORTUNITY TO OBJECT TO FINAL
APPLICATION FOR ALLOWANCE OF FEES AND COSTS FOR COUNSEL -
1
                                                                                        48489.0012.13012155.1
Case 18-00851-JDP        Doc 99    Filed 07/16/20 Entered 07/16/20 14:11:46         Desc Main
                                  Document      Page 2 of 24




       PLEASE BE ADVISED that Brent R. Wilson of HAWLEY TROXELL ENNIS & HAWLEY

LLP (the “Applicant”) has filed with the Bankruptcy Court the Final Application for Allowance

of Fees and Costs for Counsel incurred in representing Noah G. Hillen, Chapter 7 Trustee

(“Trustee”) in this case (the “Fee Application”). The total amount of fees and costs requested

by the Applicant in the Fee Application is $12,570.11, for representing the Trustee from

September 10, 2018, to June 2020. Along with the Fee Application, Applicant explained the

time spent representing the Trustee on various tasks and provided a detailed time accounting of

such time spent.

       If you would like a copy of the Fee Application, all the documents filed are available at

the following link: https://hawleytroxell.sharefile.com/d-saf470fd49294bf59

       If you would like a hard copy of the Fee Application mailed to you, please contact the

Applicant to make this request.

       PLEASE BE FURTHER ADVISED that the Bankruptcy Court may grant the Fee

Application without further notice or hearing unless an objection is filed thereto with the

Bankruptcy Court within twenty-one (21) days of the date of this Amended Notice.

       This Amended Notice and Opportunity to Object is being filed after the undersigned

learned that the prior Notice and Opportunity to Object (Dkt. No. 98) was not mailed to all the

stated recipients as previously intended due to an oversight.




AMENDED NOTICE AND OPPORTUNITY TO OBJECT TO FINAL
APPLICATION FOR ALLOWANCE OF FEES AND COSTS FOR COUNSEL -
2
                                                                                    48489.0012.13012155.1
Case 18-00851-JDP    Doc 99    Filed 07/16/20 Entered 07/16/20 14:11:46    Desc Main
                              Document      Page 3 of 24




DATED THIS 16th day of July, 2020.

                                       HAWLEY TROXELL ENNIS & HAWLEY LLP




                                       By/s/ Brent R. Wilson ________________________
                                          Brent R. Wilson, ISB No. 8936
                                          Former Attorneys for Trustee Noah G. Hillen




AMENDED NOTICE AND OPPORTUNITY TO OBJECT TO FINAL
APPLICATION FOR ALLOWANCE OF FEES AND COSTS FOR COUNSEL -
3
                                                                          48489.0012.13012155.1
Case 18-00851-JDP        Doc 99    Filed 07/16/20 Entered 07/16/20 14:11:46         Desc Main
                                  Document      Page 4 of 24




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 16th day of July, 2020, I electronically filed the
foregoing AMENDED NOTICE AND OPPORTUNITY TO OBJECT TO FINAL
APPLICATION FOR ALLOWANCE OF FEES AND COSTS FOR COUNSEL with the Clerk
of the Court using the CM/ECF system which sent a Notice of Electronic Filing to the following
persons:

 Matthew Todd Christensen                         mtc@angstman.com

 Noah Hillen                                      ngh@hillenlaw.com

 U.S. Trustee                                     ustp.region18.bs.ecf@usdoj.gov

 David M. Fogg                                    david@ELCLegal.com

 Paul Roland Mangiantini                          paul@mangiantinilaw.com

 Jed W. Manwaring                                 jmanwaring@evanskeane.com

 Nate Peterson                                    natepetersonesq@gmail.com

 Daniel C. Green                                  dan@racinelaw.net



      AND, I HEREBY CERTIFY that I have served the foregoing document to the following
non-CM/ECF Registered Participants via U.S. Mail:

Rentmaster of Rexburg, LLC
429 SW 5th Ave., Suite 110
Meridian, ID 83646

And all other entities on the attached Creditor
Matrix, incorporated herein by reference




                                              /s/ Brent R. Wilson
                                              Brent R. Wilson

AMENDED NOTICE AND OPPORTUNITY TO OBJECT TO FINAL
APPLICATION FOR ALLOWANCE OF FEES AND COSTS FOR COUNSEL -
4
                                                                                   48489.0012.13012155.1
               Case 18-00851-JDP   Doc 99   Filed 07/16/20            Entered 07/16/20 14:11:46      Desc Main
Label Matrix for local noticing        1st Global Capital LLC Page 5 of 24
                                           Document                                    AMY & BRANDON ABEL
0976-1                                 1250 E Hallandale Beach Blvd                    4041 E. 66 N
Case 18-00851-TLM                      Hallandale, FL 33009-4634                       RIGBY ID 83442-4906
District of Idaho
Boise
Wed Jul 1 14:23:45 MDT 2020
Abigail J Christensen                  (p)ACE FUNDING SOURCE                           Adam King
115 E 1st N                            366 N BROADWAY                                  896 Everette Place
downstairs                             JERICHO NY 11753-2025                           1
Rexburg, ID 83440-1613                                                                 Rexburg, ID 83440-5451


Adam Pasley                            Adam Rampton                                    Adam Salley
878 Everette Place                     193 S 1060 E                                    952 Anne Street
1                                      American Fork, UT 84003-2385                    3
Rexburg, ID 83440-5431                                                                 Rexburg, ID 83440-5238


Adam Wilhoite                          Adam and Laura Ferguson                         Adam and Tami Brubaker
49 E Main Street                       7515 185th Avenue E                             PO Box 574
2                                      Bonney Lake, WA 98391-7015                      Island Park, ID 83429-0574
Saint Anthony, ID 83445-1552


Adrianna Santiago                      Alan Melanie Gordon                             Alan Moss
49 E Main Street                       125 E Moody Road                                49 E Main Street
9                                      F125ON                                          3
Saint Anthony, ID 83445-1552           Rexburg, ID 83440-5165                          Saint Anthony, ID 83445-1552


Alberto Yuri Puente                    Aldo Andres Garcia                              Alee Nathaniel Noland
234 W 1st S                            952 Anne Street                                 465 Countryside Avenue
210                                    4                                               Rexburg, ID 83440-5106
Rexburg, ID 83440-1898                 Rexburg, ID 83440-5238


Aleena Spencer Wadsworth               Alex Bartholomew                                Alex Scharf
624 Valinda Lane                       36 N Bridge Street                              936 Anne Street
Rexburg, ID 83440-2358                 2                                               4
                                       Saint Anthony, ID 83445-2129                    Rexburg, ID 83440-5236


Alexa Andrea Schwab                    Alexa Cody Weaver                               Alexander Colby
513 Countryside Avenue                 565 Pioneer Road                                355 W 2nd S
Rexburg, ID 83440-5338                 155                                             203
                                       Rexburg, ID 83440-4987                          Rexburg, ID 83440-2181


Alexandra David Jackman                Alexis Grant Quigley                            Alexis Justin Burt
952 Anne Street                        707 S 5th W                                     133 1/2 E 1 S
3                                      3303                                            P133 1/2ET
Rexburg, ID 83440-5238                 Rexburg, ID 83440-5222                          Rexburg, ID 83440


Alexis Potter                          Alisa Brandon Pelfrey                           Alisha Dionte Murrell
900 Everett                            880 Everette Place                              355 W 2nd S
1                                      4                                               201
Rexburg, ID 83440-3801                 Rexburg, ID 83440-5432                          Rexburg, ID 83440-2181
               Case 18-00851-JDP   Doc 99   Filed 07/16/20            Entered 07/16/20 14:11:46      Desc Main
Alivia Delmont Wirig                   AllenDocument
                                             and Laura Stephenson
                                                              Page 6 of 24             Allison Andrew Clark
595 Countryside                        29504 E Stringtown Road                         888 Everette Place
Rexburg, ID 83440-5338                 Greenwood, MO 64034-8218                        Unit 4
                                                                                       Rexburg, ID 83440-5447


Allison Braun                          Allyson Cameron Blackwell                       Alysia Andrew Fabis
501 Countryside                        269 Ricks Avenue                                520 W 7th S #113
B501OY                                 H269EN                                          H520EL
Rexburg, ID 83440-5338                 Rexburg, ID 83440-1631                          Rexburg, ID 83440-2476


Alyssa Justin Herbst                   Alyssa Kyle Frizzell                            Amanda Christopher Johnson
463 Countryside                        887 Everett Place                               234 W 1st S
D463AL                                 3                                               214
Rexburg, ID 83440-5106                 Rexburg, ID 83440-3845                          Rexburg, ID 83440-4716


Amanda Justin DeLora                   Amanda Tyler Madsen                             Amanda Berchtold
42 W 1st N                             234 W 1st S                                     920 Anne Street
F42ER                                  110                                             2
Rexburg, ID 83440-1507                 Rexburg, ID 83440-1888                          Rexburg, ID 83440-5234


Amanda Chapdelaine                     Amber Burt                                      Amber Casper
888 Everette Place                     310 N 6th W                                     49 E Main Street
Unit 4                                 3                                               #6
Rexburg, ID 83440-5447                 Saint Anthony, ID 83445-1353                    Saint Anthony, ID 83445-1552


Amber Olds                             Amberlee Bryton Lee                             Amie Justin Pixton
896 Everette Place                     707 S 5th W                                     707 S 5th W
1                                      2903                                            1101
Rexburg, ID 83440-5451                 Rexburg, ID 83440-5221                          Rexburg, ID 83440-5216


Amy Brandon Abel                       Amy Trevor Williams                             Amy Cluff-Sweet
202 N 4000 E                           234 W 1st S                                     127 S 4th W
G202RO                                 111                                             3
Rigby, ID 83442-5752                   Rexburg, ID 83440-4715                          Rexburg, ID 83440-1988


Ana Spencer Johnson                    Andrea William Blauer                           Andrea Badilla
355 W 2nd S                            860 S 5th W                                     884 Everette Place
501                                    25                                              Unit 1
Rexburg, ID 83440-2284                 Rexburg, ID 83440-5186                          Rexburg, ID 83440-5445


Andres Garcia                          Andres Garcia                                   Andrew Danielle Stockle
234 W 1st S                            355 W 2nd S                                     127 S 4th W
202                                    100                                             2
Rexburg, ID 83440-1898                 Rexburg, ID 83440-2181                          Rexburg, ID 83440-1988


Andrew Trudie Taylor                   Andrew Hatch                                    Andrew Pinkston
234 S 1st S                            960 Anne Street                                 49 E Main Street
104                                    1                                               8
Rexburg, ID 83440                      Rexburg, ID 83440-5239                          Saint Anthony, ID 83445-1552
               Case 18-00851-JDP   Doc 99   Filed 07/16/20       Entered 07/16/20 14:11:46      Desc Main
Andrew Reid                            Andrew Simmons
                                           Document           Page 7 of 24        Andrew Sweet
952 Anne Street                        888 Everette Place                         127 S 4th W
1                                      Unit 4                                     3
Rexburg, ID 83440-5238                 Rexburg, ID 83440-5447                     Rexburg, ID 83440-1988


Andrews Souza                          Angela Seth Walton                         Angelina Olivas
149 E 3rd S                            557 Countryside Avenue                     900 Everett
3A                                     Rexburg, ID 83440-5338                     1
Rexburg, ID 83440-2246                                                            Rexburg, ID 83440-3801


Annette Conrad Belnap                  Annie Rylan Houser                         Annie Cauble
471 W 1st N                            264 N 3rd E #605                           264 N 3rd E #605
#2 - downstairs                        Rexburg, ID 83440-1677                     S264IN-605
Rexburg, ID 83440-1405                                                            Rexburg, ID 83440-1677


April Estuardo Sosa                    Arcarius LLC                               Ariel Bouskila
355 W 2nd S                            2125 Center Ave.                           40 Exchange Place Ste. 1306
401                                    Fort Lee, NJ 07024-5811                    New York, NY 10005-2743
Rexburg, ID 83440-2284


Arielle david Batchelor                Ashlee Curtis Boal                         Ashlee Michaelson
884 Everette Place                     894 Everette Place                         912 Anne Street
Unit 2                                 3                                          3
Rexburg, ID 83440-5445                 Rexburg, ID 83440-5450                     Rexburg, ID 83440-5233


Ashley Brandon Sharon                  Ashley Mike Duckworth                      Ashley Ricks Munn
264 N 3rd E                            264 N 3rd E #605                           264 N 3rd E
304                                    S264IN-605                                 204
Rexburg, ID 83440-1673                 Rexburg, ID 83440-1677                     Rexburg, ID 83440-1673


Ashlie Miller                          Ashlyn Eric Peterson                       Ashlyn Kennedy
886 Everette Place                     944 Anne Street                            707 S 5th W
Unit 1                                 2                                          3303
Rexburg, ID 83440-5446                 Rexburg, ID 83440-5237                     Rexburg, ID 83440-5222


Aubrey Taylor Burr                     Austin Emili Rawlings                      Austin Kailin Walker
885 Capital Lane                       880 Everette Place                         707 S 5th W
N885IS                                 3                                          1100
Rexburg, ID 83440-5312                 Rexburg, ID 83440-5432                     Rexburg, ID 83440-5216


Austin Barrus                          Austin Dedmon                              Austin James
234 W 1st S                            431 S 2nd W                                234 W 1st S
7                                      #1-A                                       111
Rexburg, ID 83440-1884                 Rexburg, ID 83440-2310                     Rexburg, ID 83440-4715


Austin Jensen                          Autumn Zachary Kraus                       Autumn Hansen
707 S 5th W                            642 Sunflower                              328 W 2nd S
3203                                   Rexburg, ID 83440-3287                     4
Rexburg, ID 83440-5221                                                            Rexburg, ID 83440-2132
               Case 18-00851-JDP   Doc 99   Filed 07/16/20         Entered 07/16/20 14:11:46      Desc Main
Bailey Isaac Despain                   Bankruptcy Estate of Paradigm
                                           Document           PageProperty
                                                                     8 of 24Solut   Barbara Lawrence Forte
707 S 5th W                            c/o Gary L. Rainsdon                         348 N 1600 E
2002                                   P. O. Box 566                                M348AT
Rexburg, ID 83440-5218                 Twin Falls, Idaho 83303-0566                 Saint Anthony, ID 83445-5114


Barratt Barson                         Bayleigh Nielson                             Beau Kassidy Hammond
602 trejo                              318 Pioneer Road                             646 Sunflower Road
B602AT                                 102-A                                        C646OL
Rexburg, ID 83440-2579                 Rexburg, ID 83440-5255                       Rexburg, ID 83440-3287


Benjamin Kendrick                      Benjamin Smith                               Beth Richardson
355 W 2nd S                            115 E 1st N                                  355 W 2nd S
302                                    downstairs                                   302
Rexburg, ID 83440-2284                 Rexburg, ID 83440-1613                       Rexburg, ID 83440-2284


Blake Carissa Russell                  Blake Kaitlyn Campbell                       Blake Whittingslow
912 Anne Street                        892 Everette Place                           936 Anne Street
2                                      Unit 2                                       2
Rexburg, ID 83440-5233                 Rexburg, ID 83440-5449                       Rexburg, ID 83440-5236


Blanca Lopez                           Bonnie Christopher Mobley                    Boyd Madalyn Querubin
707 S 5th W                            936 Anne Street                              898 Everett Place
2903                                   4                                            1
Rexburg, ID 83440-5221                 Rexburg, ID 83440-5236                       Rexburg, ID 83440-5463


Braden Chelsea Grawrock                Braden Kylie Owens                           Brady Abbott
884 Everette Place                     264 N 3rd E                                  707 S 5th W
Unit 4                                 305                                          1103
Rexburg, ID 83440-5445                 Rexburg, ID 83440-1673                       Rexburg, ID 83440-5216


Brady Maughan                          Brandon Jamie Curtis                         Brandon Kendra Nielson
634 Lilac                              471 W 1st N                                  637 Trejo Street
Rexburg, ID 83440-1746                 #1 - upstairs                                Rexburg, ID 83440-2579
                                       Rexburg, ID 83440-1405


Brandon Monica Smith                   Brandon Lewis                                Brandon Spragg
965 S Teton Avenue                     227 N 1900 E                                 127 S 4th W
Sugar City, ID 83448-5040              Rexburg, ID 83440-2904                       1
                                                                                    Rexburg, ID 83440-1988


Brandyn Caitlyn Koogler                Braque Steed                                 Brenda Perez
880 Everette Place                     882 Everette Place                           952 Anne Street
4                                      3                                            4
Rexburg, ID 83440-5432                 Rexburg, ID 83440-5433                       Rexburg, ID 83440-5238


Brent Coffin                           Brian Shaune Elkins                          Brianna Jonathan Kjar
264 N 3rd E #102                       580 Sunflower Road                           565 Pioneer Road
P264ER                                 P580OR                                       173
Rexburg, ID 83440-1673                 Rexburg, ID 83440-3288                       Rexburg, ID 83440-4989
               Case 18-00851-JDP   Doc 99   Filed 07/16/20            Entered 07/16/20 14:11:46      Desc Main
Brianna Burton                         Brianna Schulkins
                                           Document           Page 9 of 24             Bridgette Corcoran
707 S 5th W                            894 Everette Place                              355 W 2nd S
1103                                   4                                               403
Rexburg, ID 83440-5216                 Rexburg, ID 83440-5450                          Rexburg, ID 83440-2284


Brittney Tidwell                       Broc Spaulding                                  Brock Jacobs
36 S 3rd E                             149 E 3rd S                                     355 W 2nd S
Rexburg, ID 83440-2002                 2A                                              404
                                       Rexburg, ID 83440-2246                          Rexburg, ID 83440-2284


Brody Eaton                            Brook Fullmer                                   Bruno Leticia Araujo
900 Everett                            2060 E 500 N                                    446 W 6th S
2                                      S2060TO                                         #504
Rexburg, ID 83440-3801                 Saint Anthony, ID 83445-5304                    Rexburg, ID 83440-4946


Cade Davie                             Calliese Cameron Chappell                       Calliese Bronson
234 W 1st S                            318 Pioneer Road #20                            318 Pioneer Road #20
208                                    2001                                            2001
Rexburg, ID 83440-1898                 Rexburg, ID 83440-5254                          Rexburg, ID 83440-5254


Cameron Kaitlyn White                  Cameron Katherine Sullivan                      Cameron Lacey Kofford
234 W 1st S                            886 Everette Place                              629 Countryside
109                                    Unit 3                                          Rexburg, ID 83440-5275
Rexburg, ID 83440-1888                 Rexburg, ID 83440-5446


Cameron Dayton                         Cameron G Chappell                              Cameron St Amant
265 E 2nd N                            318 Pioneer Road #20                            707 S 5th W
B265AK                                 2001                                            2903
Rexburg, ID 83440-1625                 Rexburg, ID 83440-5254                          Rexburg, ID 83440-5221


Camerson Bennion                       Candy Iram Villa                                Carissa Traes Daniels-Brown
622 Valinda Lane                       225 N 1900 E                                    912 Anne Street
J622OR                                 Rexburg, ID 83440-2904                          4
Rexburg, ID 83440-2358                                                                 Rexburg, ID 83440-5233


Carly Taylor Kozak                     Carol Grimmett                                  Carol Wilson
882 Everette Place                     264 N 3rd E #505                                155 N 2400 E
1                                      H264UN - 505                                    Saint Anthony, ID 83445-5726
Rexburg, ID 83440-5433                 Rexburg, ID 83440


Cassandra Matthew Webb                 Cassandra Cain                                  Cassidy Spencer Chun
636 Valinda Lane                       900 Everett                                     887 Everett Place
Rexburg, ID 83440-2358                 4                                               2
                                       Rexburg, ID 83440-3801                          Rexburg, ID 83440-3845


Celeine Tanner Reese                   Celeste Zsembery                                Charlotte Russell
900 Everett                            234 W 1st S                                     882 Everette Place
1                                      108                                             4
Rexburg, ID 83440-3801                 Rexburg, ID 83440-1888                          Rexburg, ID 83440-5433
               Case 18-00851-JDP     Doc 99   Filed 07/16/20            Entered 07/16/20 14:11:46      Desc Main
Chase Smith                              Chauncey Neville
                                             Document           Page 10 of 24            Chelsie Lane McBride
149 E 3rd S                              234 W 1st S                                     521 Countryside
4A                                       105                                             Rexburg, ID 83440-5338
Rexburg, ID 83440-2246                   Rexburg, ID 83440-1888


Cheryl Whalley                           Chris Jessica Winters                           Matthew Todd Christensen
234 W 1st S                              209 W 1st S                                     Angstman Johnson, PLLC
4                                        Sugar City, ID 83448-1217                       199 N. Capitol Blvd., Ste. 200
Rexburg, ID 83440-1888                                                                   Boise, ID 83702-6197


Christi Bryton Nield                     Christian Choi                                  Christopher Meagan Drake
638 Valinda Lane                         431 S 2nd W                                     3.55 W 2nd S
Rexburg, ID 83440-2358                   #5-B                                            404
                                         Rexburg, ID 83440-2310                          Rexburg, ID 83440


Christopher Deeana Alexander             Christy Bartholomei                             Ciara Jordan Kelley
318 Bluebell                             329 N Bridge Street                             646 Sunflower Road
H318UN                                   B329AT                                          Rexburg, ID 83440-3287
Rexburg, ID 83440-1720                   Saint Anthony, ID 83445-1446


Ciarra Taft Mitchell                     Cidnie Schwendiman                              Cira Gamboa-Long
884 Everette Place                       355 W 2nd S                                     234 W 1st S
4                                        203                                             108
Rexburg, ID 83440-5445                   Rexburg, ID 83440-2181                          Rexburg, ID 83440-1888


Clairee Jordan                           Cleste Ralene Butcher                           Clint Kristen Milne
36 N Bridge Street                       318 Pioneer Road                                912 Anne Street
2                                        102-B1                                          2
Saint Anthony, ID 83445-2129             Rexburg, ID 83440-5254                          Rexburg, ID 83440-5233


Roger Clubb                              Cody Emily Thiery                               Cody Nicole Lee
Simmons, Clubb & Hodges CPA’s PLLC       888 Everette Place                              355 W 2nd S
410 S Orchard St Ste 156                 Unit 2                                          204
Boise, ID 83705-1210                     Rexburg, ID 83440-5447                          Rexburg, ID 83440-2284


Cody Harris                              Cody Richardson                                 Cole Gunnoe
886 Everette Place                       234 W 1st S                                     2401 S 4000 W
Unit 1                                   206                                             S2401PA
Rexburg, ID 83440-5446                   Rexburg, ID 83440-1898                          Rexburg, ID 83440-3946


Cole Hoffman                             Colter Sage Reeves                              Colter Miller
234 W 1st S                              707 S 5th W                                     234 W 1st S
207                                      3203                                            106
Rexburg, ID 83440-1898                   Rexburg, ID 83440-5221                          Rexburg, ID 83440-1888


Colton Jayna Edwards                     Connor Webb                                     Conor Melissa Mallory
894 Everette Place                       920 Anne Street                                 264 N 3rd E
2                                        2                                               305
Rexburg, ID 83440-5450                   Rexburg, ID 83440-5234                          Rexburg, ID 83440-1673
               Case 18-00851-JDP   Doc 99   Filed 07/16/20            Entered 07/16/20 14:11:46      Desc Main
Corey Moore                            Corinne   Kyle Frye Page 11 of 24
                                          Document                                     Corinne Azimi-Tabrizi
3750 Ridgeland Drive                   234 W 1st S                                     888 Everette Place
Idaho Falls, ID 83401-6384             5                                               Unit 2
                                       Rexburg, ID 83440-1888                          Rexburg, ID 83440-5447


Cory Fung                              Cory Fung                                       Cosette DeFerrari
149 E 3rd S                            565 Pioneer Road                                234 W 1st S
3B                                     H565AY - 104                                    201
Rexburg, ID 83440-2246                 Rexburg, ID 83440                               Rexburg, ID 83440-1898


Courney Blanchard                      Creighton Kaylee Davison                        Curtis Jessica Higbee
310 N 6th W                            707 S 5th W                                     471 W 1st N
3                                      2003                                            #2 - downstairs
Saint Anthony, ID 83445-1353           Rexburg, ID 83440-5218                          Rexburg, ID 83440-1405


Curtis Lindblom                        Cyler Horsley                                   Dakota Blaser
707 S 5th W                            626 Valinda Lane                                4528 W 1000 N
2002                                   J626AE                                          T4538UC
Rexburg, ID 83440-5218                 Rexburg, ID 83440-2358                          Rexburg, ID 83440


Dakota Froehlich                       Dakota Noorda                                   Dakota Parsons
49 E Main Street                       892 Everette Place                              149 E 3rd S
#8                                     Unit 4                                          4B
Saint Anthony, ID 83445-1552           Rexburg, ID 83440-5449                          Rexburg, ID 83440-2246


Dallin Heather Wrathall                Daniel Hollin Parkinson                         Daniel Jerry Virgin
127 S 4th W                            869 Capital Lane                                355 W 2nd S
1                                      Rexburg, ID 83440-5312                          402
Rexburg, ID 83440-1988                                                                 Rexburg, ID 83440-2284


Daniella Jedediah Rogers               Danielle Kastner                                Darby Joshua Beaulieu
900 Everett                            49 E Main Street                                318 Pioneer Road #20
1                                      6                                               2000
Rexburg, ID 83440-3801                 Saint Anthony, ID 83445-1552                    Rexburg, ID 83440-5254


David Kali Solomon                     David Cofer                                     David Flint
878 Everette Place                     264 N 3rd E #605                                573 Countryside
2                                      S264IN-605                                      C573AM
Rexburg, ID 83440-5431                 Rexburg, ID 83440-1677                          Rexburg, ID 83440-5338


Derek Samantha Elsmore                 Derek Vanessa Martin                            Derek Clement
707 S 5th W                            234 W 1st S                                     234 W 1st S
1102                                   101                                             W234IL-New-114
Rexburg, ID 83440-5216                 Rexburg, ID 83440-1888                          Rexburg, ID 83440-1897


Devin Dalling                          Dimas Deva Patina                               Doheny LLC
234 W 1st S                            896 Everette Place                              5382 N. Morninggale Way
201                                    4                                               Boise, ID 83713-1447
Rexburg, ID 83440-1898                 Rexburg, ID 83440-5451
               Case 18-00851-JDP   Doc 99   Filed 07/16/20 Entered 07/16/20 14:11:46 Desc Main
Don Lauren Kussee                      Donald Coltrane
                                          Document      Page 12 of 24       Dustin Shantel Stowe
398 Pioneer Road                       219 E 2nd S                          892 Everette Place
3102                                   2 - downstairs                       Unit 3
Rexburg, ID 83440-1996                 Rexburg, ID 83440                    Rexburg, ID 83440-5449


Dylan Webster                          EJC LLC                              EUDA LLC
234 W 1st S                            5382 N. Morninggale Way              5382 N. Morninggale Way
213                                    Boise, ID 83713-1447                 Boise, ID 83713-1447
Rexburg, ID 83440-4716


Edward Phillips                        Elain Alberto Arellano               Elder Mardis
355 W 2nd S                            885 Capital Lane                     234 W 1st S
100                                    N885IS                               112
Rexburg, ID 83440-2181                 Rexburg, ID 83440-5312               Rexburg, ID 83440-4715


Elder Mardis                           Elizabeth James Powell               Elizabeth Willson
878 Everette Place                     318 Bluebell                         49 E Main Street
4                                      Rexburg, ID 83440-1720               2
Rexburg, ID 83440-5431                                                      Saint Anthony, ID 83445-1552


Emilee Allen                           Emilee Lloyd                         Emily Ruleiote Togagae
234 W 1st S                            892 Everette Place                   520 Sunflower
205                                    Unit 4                               Rexburg, ID 83440-3288
Rexburg, ID 83440-1898                 Rexburg, ID 83440-5449


Emily Hanson                           Emily Larson                         Emily Mainord
318 Pioneer Roadd                      234 W 1st S                          900 Everette
100-B1                                 212                                  2
Rexburg, ID 83440-5254                 Rexburg, ID 83440-4716               Rexburg, ID 83440-3801


Emily Pitt                             Emily Sanders                        Emma Robert Schmidt
626 Valinda Lane                       707 S 5th W                          255 E Main Street
Rexburg, ID 83440-2358                 3203                                 16
                                       Rexburg, ID 83440-5221               Rexburg, ID 83440-2054


Emylly Stackman                        Eric Rachel Sande                    Erica Thomas Mouser
264 N 3rd E                            638 Valinda Lane                     198 N Hill Road
102                                    Rexburg, ID 83440-2358               Rexburg, ID 83440-5001
Rexburg, ID 83440-1673


Erica Thomas Mouser                    Erik Evensen                         Erin Nathan Fleming
277 Marianne Drive                     888 Everette Place                   928 Anne Street
Rexburg, ID 83440-1432                 Unit 2                               1
                                       Rexburg, ID 83440-5447               Rexburg, ID 83440-5235


Ernesto Monzano                        Ethan tiffany Pyle                   Ethan Russon
342 W 1st S                            638 Valinda Lane                     234 W 1st S
802                                    Rexburg, ID 83440-2358               212
Rexburg, ID 83440-5205                                                      Rexburg, ID 83440-4716
               Case 18-00851-JDP   Doc 99   Filed 07/16/20            Entered 07/16/20 14:11:46      Desc Main
Ethan Young                            EvanDocument
                                              Lillian BigelowPage 13 of 24             Ezra Lewis
707 S 5th W                            952 Anne Street                                 125 S 4th W
3303                                   1                                               4
Rexburg, ID 83440-5222                 Rexburg, ID 83440-5238                          Rexburg, ID 83440-1978


Feryn Jones                            David M Fogg                                    Fora Financial
49 E Main Street                       ELC Legal Services, LLC                         519 8th Avenue, 11th Floor
#2                                     3142 W. Belltower Dr.                           New York, NY 10018-4581
Saint Anthony, ID 83445-1552           Meridian, ID 83646-4882


Gannon Hess                            Gary L. Rainsdon                                Gerdon Rogers
264 N 3rd E                            P. O. Box 566                                   707 S 5th W
703                                    Twin Falls, Idaho 83303-0566                    1103
Rexburg, ID 83440-1677                                                                 Rexburg, ID 83440-5216


Glenn Byler                            Gonzalo Sanhueza                                Graffiti Hair Salon
247 Georgetown                         928 Anne Street                                 402 W 4th S
D247AV                                 3                                               300
Rexburg, ID 83440-5274                 Rexburg, ID 83440-5235                          Rexburg, ID 83440-2640


Daniel C Green                         Gunnar Norton                                   Hadley Joshua Pinder
POB 1391                               36 S 3rd e                                      912 Anne Street
Pocatello, ID 83204-1391               Rexburg, ID 83440-2002                          1
                                                                                       Rexburg, ID 83440-5233


Hadley Palmer                          Haley Spencer Wells                             Hanna Ficklin
4205 S 3300 W                          892 Everette Place                              340 N 12th W
Rexburg, ID 83440-4238                 Unit 1                                          37
                                       Rexburg, ID 83440-5449                          Rexburg, ID 83440-5423


Hannah John Collins                    Hannah Josh Wray                                Hannah Justin Nelson
234 W 1st S                            234 W 1st S                                     707 S 5th W
W234IL-New-212                         113                                             3300
Rexburg, ID 83440-1897                 Rexburg, ID 83440-4715                          Rexburg, ID 83440-5222


Hannah Robert Pymm                     Hannah Thornton                                 Hans Hurst
564 Sunflower                          264 N 3rd E                                     310 N 6th W
Rexburg, ID 83440-3288                 103                                             3
                                       Rexburg, ID 83440-1673                          Saint Anthony, ID 83445-1353


Harrison Bateman                       Havan Christensen                               Hayden Searle
234 W 1st S                            318 Pioneer Road                                707 S 5th W
4                                      100-B2                                          2001
Rexburg, ID 83440-1888                 Rexburg, ID 83440-5254                          Rexburg, ID 83440-5218


Haylie Kluksdal                        Heather Trae Handy                              Heather Heupel
49 E Main Street                       867 Capital Avenue                              936 Anne Street
10                                     C867OO                                          2
Saint Anthony, ID 83445-1552           Rexburg, ID 83440-5312                          Rexburg, ID 83440-5236
               Case 18-00851-JDP   Doc 99   Filed 07/16/20 Entered 07/16/20 14:11:46 Desc Main
Heidi Reed Riphenburg                  Heron Family Trust
                                          Document      Page 14 of 24       Hilary Smith
635 S 5th W                            Tammara Heron                      628 Valinda Lane
Rexburg, ID 83440-9688                 3464 W Fieno Dr                    Rexburg, ID 83440-2358
                                       Eagle ID 83616-4160


Noah G. Hillen                         Hyrum Jessica Smith                Hyrum Shelby Simms
P.O. Box 6538                          952 Anne Street                    318 Pioneer Road
Boise, ID 83707-6538                   3                                  2002
                                       Rexburg, ID 83440-5238             Rexburg, ID 83440-5281


Hyrum Sharp                            Hyrum Sharp                        Ian West
340 N 12th W                           4205 S 3300 W                      888 Anne Street
20                                     Rexburg, ID 83440-4238             4
Rexburg, ID 83440-5339                                                    Rexburg, ID 83440-5204


Idaho State Tax Commission             Internal Revenue Service           Jaclyn Matt Bauer
P.O. Box 36                            550 W. Fort St., MSC041            253 Georgetown
Boise, ID 83722-0410                   Boise, ID 83724-0041               P253EN
                                                                          Rexburg, ID 83440-5274


Jacob LEah Maughan                     Jacob Hooton                       Jacobo Salan
888 Anne Street                        564 SUnflower                      234 W 1st S
3                                      R564OB                             111
Rexburg, ID 83440-5204                 Rexburg, ID 83440                  Rexburg, ID 83440-4715


Jade Ryland Rammell                    Jaden Long                         Jaesi Bochenek
860 S 5th W                            234 W 1st S                        882 Everette Place
4                                      108                                3
Rexburg, ID 83440-5185                 Rexburg, ID 83440-1888             Rexburg, ID 83440-5433


Jagger Leon                            Jaira Perez                        James Kalee Whittle
431 S 2nd W                            234 W 1st S                        565 Pioneer Road
#1-B                                   202                                173
Rexburg, ID 83440-2310                 Rexburg, ID 83440-1898             Rexburg, ID 83440-4989


James Harris                           James Hough                        Janay Thomas Spjute
880 Everette Place                     888 Anne Street                    234 W 1st S
4                                      2                                  211
Rexburg, ID 83440-5432                 Rexburg, ID 83440-5204             Rexburg, ID 83440-4716


Jansen Megan Benjamin                  Jared Natalie Pickford             Jared & Natalie Pickford
896 Everette Place                     342 W 1st S                        3002 N Waverly Rd
3                                      601                                Idaho Falls, ID 83401-1142
Rexburg, ID 83440-5451                 Rexburg, ID 83440-5159


Jared Harriman                         Jared Pett                         Jarrett Donna Widdison
49 E Main Street                       707 S 5th W                        4205 S 3300 W
#9                                     603                                Rexburg, ID 83440-4238
Saint Anthony, ID 83445-1552           Rexburg, ID 83440-5213
               Case 18-00851-JDP   Doc 99   Filed 07/16/20            Entered 07/16/20 14:11:46      Desc Main
Jase Madison Hughes                    Jasmine   Timothy Osborn
                                          Document            Page 15 of 24            Jason Michelle Melchor
264 N 3rd E                            920 Anne Street                                 4086 E 73 N
503                                    3                                               Rigby, ID 83442-5716
Rexburg, ID 83440-1674                 Rexburg, ID 83440-5234


Jeffrey Smith                          Jeffrey Von Hill                                Jeffry Wright
264 N 3rd E                            2580 Everon                                     900 Everett
604                                    Idaho Falls, ID 83401-5404                      4
Rexburg, ID 83440-1677                                                                 Rexburg, ID 83440-3801


Jenette Craig Whetten                  Jenna William Stratton                          Jenna Mingledorff
954 Trejo                              960 Anne Street                                 707 S 5th W
Rexburg, ID 83440                      4                                               2000
                                       Rexburg, ID 83440-5239                          Rexburg, ID 83440-5218


Jennie Joshua Allen                    Jescenda Bichler                                Jessica Hyrum Smith
418 S 3000 W                           206 N 4000 E                                    264 N 3rd E
BRU418                                 G206RO                                          305
Rexburg, ID 83440-3704                 Rigby, ID 83442-5752                            Rexburg, ID 83440-1673


Jessica Kevin Neff                     Jessica Preston Nygren                          Jessica Whiting
520 W 7th S                            595 Countryside                                 264 N 3rd E
113                                    Rexburg, ID 83440-5338                          204
Rexburg, ID 83440-2476                                                                 Rexburg, ID 83440-1673


Jesus (Jesse) Gallegos                 JoAnn Nathan Flake                              Joe Chantelle Wilde
294 Oaktrail                           707 S 5th W #32‘                                272 W Ririe Hwy
H294IL                                 3200                                            Ririe, ID 83443-5031
Rexburg, ID 83440-2622                 Rexburg, ID 83440-5215


John Kofoed                            John Michelson/Andrew Miller                    John Voyles
234 W 1st S                            355 W 2nd S                                     900 Everett
109                                    100                                             1
Rexburg, ID 83440-1888                 Rexburg, ID 83440-2181                          Rexburg, ID 83440-3801


Jonathan Hald                          Jone Heber Hepworth                             Jordan Makenzie Stowell
898 Everett Place                      484 Sunflower                                   928 Anne Street
3                                      F484ER                                          3
Rexburg, ID 83440-5463                 Rexburg, ID 83440-4921                          Rexburg, ID 83440-5235


Jordan Daniels                         Jordan Ewing                                    Jory Lacey Zollinger
894 Everette Place                     707 S 5th W                                     1605 E 300 N
2                                      2001                                            1
Rexburg, ID 83440-5450                 Rexburg, ID 83440-5218                          Saint Anthony, ID 83445-5200


Joseph Acker                           Joseph Eborall                                  Joseph Jones
892 Everette Place                     173 N 3rd E                                     206 N 4000 E
Unit 4                                 lower                                           Rigby, ID 83442-5752
Rexburg, ID 83440-5449                 Rexburg, ID 83440-1627
               Case 18-00851-JDP   Doc 99   Filed 07/16/20       Entered 07/16/20 14:11:46      Desc Main
Joseph Ortega                          Joshua   McKinzie TappPage 16 of 24
                                          Document                                Joshua Schofield
707 S 5th W                            894 Everette Place                         2529 Eagle Drive
3303                                   4                                          Ammon, ID 83406-4919
Rexburg, ID 83440-5222                 Rexburg, ID 83440-5450


Juan Brambila                          Juan Ramirez                               Julia Wagstaff
707 S 5th W                            294 Oaktrail                               355 W 2nd S
2903                                   Rexburg, ID 83440-2622                     302
Rexburg, ID 83440-5221                                                            Rexburg, ID 83440-2284


Juliana Keith Drake                    Juliann Matthew Self                       KEvin Jones
355 W 2nd S                            904 S 2400 W                               887 Evereeeett Place 83440-3844
304                                    Rexburg, ID 83440-4752
Rexburg, ID 83440-2284


Kade ShaeLynn Allred                   Kaden Kaylie Atwood                        Kamassa Grover
707 S 5th W                            896 Everette Place                         318 Pioneer Road
2000                                   3                                          101-A
Rexburg, ID 83440-5218                 Rexburg, ID 83440-5451                     Rexburg, ID 83440-5255


Karissa Joshua Wold                    Karrington Woods                           Kasey Merrill
5382 S 1650 W                          355 W 2nd S                                355 W 2nd S
Rexburg, ID 83440-4412                 301                                        302
                                       Rexburg, ID 83440-2284                     Rexburg, ID 83440-2284


Kathlyn Brokens                        Kathryn Camille Stronks                    Katie Robert Drasso
340 N 12th W                           565 Pioneer Road                           707 S 5th W #33
37                                     66                                         3302
Rexburg, ID 83440-5423                 Rexburg, ID 83440-4905                     Rexburg, ID 83440-5215


Katie Shelton                          Kaydree Butterfield                        Kayla Travis Neri
573 Countryside                        318 Pioneer Road                           306 N 1st E
Rexburg, ID 83440-5338                 103-A                                      Saint Anthony, ID 83445-1505
                                       Rexburg, ID 83440-5255


Kaylee Tyler Carter                    Kaylee Holmstead                           Keeley Spencer Imlah
269 Ricks Avenue                       960 Anne Street                            587 Legacy Lane
H269EN                                 1                                          Rexburg, ID 83440-5156
Rexburg, ID 83440-1631                 Rexburg, ID 83440-5239


Keisha Kauer                           Keith Bonnie Allen                         Kelli Hurley
318 Pioneer Road                       148 W 3rd North Street                     894 Everette Place
2001                                   D148EA                                     2
Rexburg, ID 83440-5281                 Saint Anthony, ID 83445                    Rexburg, ID 83440-5450


Kelsi Louis Vasquez                    Kelsie Bryce Morrison                      Kendall Zeitner
603 Trejo                              340 N 12th W                               886 Everette Place
Rexburg, ID 83440-2579                 14                                         Unit 2
                                       Rexburg, ID 83440-5339                     Rexburg, ID 83440-5446
               Case 18-00851-JDP   Doc 99   Filed 07/16/20            Entered 07/16/20 14:11:46      Desc Main
Kenneth Stephanie Baxter               Kenzy   Katelyn Fogle Page 17 of 24
                                          Document                                     Kevin Elena Stolk
265 E 2nd N                            952 Anne Street                                 622 Valinda Lane
B265AK                                 1                                               Rexburg, ID 83440-2358
Rexburg, ID 83440-1625                 Rexburg, ID 83440-5238


Kevin Billeter                         Kevin Larsen                                    Kevin Martin
707 S 5th W                            707 S 5th W                                     264 N 3rd E
601                                    3202                                            103
Rexburg, ID 83440-5213                 Rexburg, ID 83440-5221                          Rexburg, ID 83440-1673


Kiley Baker                            Kimberlee Peterson                              Kimberly Derek Anderson
952 Anne Street                        234 W 1st S                                     520 Sunflower
3                                      114                                             P520OR
Rexburg, ID 83440-5238                 Rexburg, ID 83440-4715                          Rexburg, ID 83440-3288


Kimberly Jaques                        Kinadie Heyrend                                 Kira Scott Howard
4908 W. Pillar Drive                   49 E Main Street                                707 S 5th W
Herriman, UT 84096-1289                #8                                              2903
                                       Saint Anthony, ID 83445-1552                    Rexburg, ID 83440-5221


Kristi Greg Grigg                      Kristina Buno                                   Kyle Stephen Malone
340 N 12th W                           173 N 3rd E                                     431 S 2nd W
14                                     lower                                           3 - private
Rexburg, ID 83440-5339                 Rexburg, ID 83440-1627                          Rexburg, ID 83440


Kyle Batson                            Kyle Kindred                                    Kylie Dinehart
880 Everette Place                     888 Everette Placve                             898 Everett Place
1                                      Unit 1                                          4
Rexburg, ID 83440-5432                 Rexburg, ID 83440-5447                          Rexburg, ID 83440-5463


Lana Randy Nelson                      Lauren Howard                                   Leslie Peterson
5167 S Highway 191                     234 W 1st S                                     306 Oaktrail Drive
Rexburg, ID 83440-4256                 111                                             Rexburg, ID 83440-2575
                                       Rexburg, ID 83440-4715


Lexie Loveland                         Lincoln Sydney Cook                             Linzy Tanner Palmer
234 W 1st S                            707 S 5th W                                     886 Everette Place
106                                    2800                                            Unit 4
Rexburg, ID 83440-1888                 Rexburg, ID 83440-5220                          Rexburg, ID 83440-5446


Lisa Dayley                            Lucas Griffin                                   Luis Gonzalez
264 N 3rd E #604                       125 S 4th W                                     960 Anne Street
B264RO-604                             4                                               2
Rexburg, ID 83440-1677                 Rexburg, ID 83440-1978                          Rexburg, ID 83440-5239


Luisa Silva                            Lydia Larson                                    Lyle Henderson
125 S 4th W                            564 Sunflower                                   888 Anne Street
3                                      Rexburg, ID 83440-3288                          4
Rexburg, ID 83440-1978                                                                 Rexburg, ID 83440-5204
               Case 18-00851-JDP   Doc 99   Filed 07/16/20            Entered 07/16/20 14:11:46      Desc Main
Maggie Lyons                           MaKylie Ream
                                          Document            Page 18 of 24            Maddison O’very
Resolve Financial Group                318 Pioneer Road                                960 Anne Street
PO Box 598                             100-A                                           2
Hayden, ID 83835-0598                  Rexburg, ID 83440-5255                          Rexburg, ID 83440-5239


Madison Michael Bennett                Madison Gifford                                 Madison Zobrist
707 S 5th W                            707 S 5th W                                     234 W 1st S
600                                    1103                                            113
Rexburg, ID 83440-5213                 Rexburg, ID 83440-5216                          Rexburg, ID 83440-4715


Maeser Sarah Frederickson              Mandy Gonzalez                                  Paul Roland Mangiantini
882 Everette Place                     342 W 1st S                                     Mangiantini Law Office
2                                      802                                             1139 S Island Glenn Way
Rexburg, ID 83440-5433                 Rexburg, ID 83440-5205                          Eagle, ID 83616-7103


Jed W. Manwaring                       Marci Price                                     Mark Tiffany Anderson
Evans Keane LLP                        264 N 3rd e                                     521 Countryside Avenue
 1161 W. River St.                     703                                             O521RM
Suite 100                              Rexburg, ID 83440-1677                          Rexburg, ID 83440-5338
PO Box 959
Boise, ID 83701-0959
Mary Watkins                           Matthew Lori Watkins                            Matthew Hawes
398 Pioneer Road                       936 Anne Street                                 707 S 5th W
3202                                   4                                               2302
Rexburg, ID 83440-1996                 Rexburg, ID 83440-5236                          Rexburg, ID 83440-5219


Matthew Martineau                      Matthew Perez                                   Matthew Spencer
920 Anne Street                        246 W 9th S                                     900 Everett
4                                      Saint Anthony, ID 83445-1912                    2
Rexburg, ID 83440-5234                                                                 Rexburg, ID 83440-3801


Mattia DiNiro                          Mayelin Giron-Gonzalez                          Mayren Madrigal
234 W 1st S                            355 W 2nd S                                     364 Mariah Avenue
108                                    404                                             Rexburg, ID 83440-2569
Rexburg, ID 83440-1888                 Rexburg, ID 83440-2284


McCauley Morris                        McKenna Boylan                                  McKenna Chatterton
49 E Main Street                       880 Everette Place                              888 Everette Place
6                                      2                                               Unit 1
Saint Anthony, ID 83445-1552           Rexburg, ID 83440-5432                          Rexburg, ID 83440-5447


Means                                  Mechele Eckman                                  Megan Noble Hamblin
234 W 1st S                            264 N 3rd E #301                                127 S 4th W
7                                      301                                             4
Rexburg, ID 83440-1884                 Rexburg, ID 83440-1673                          Rexburg, ID 83440-1988


Megan Nelson                           Melinda Stroud-Barson                           Melissa Chester Porter
234 W 1st S                            602 Trejo                                       670 Nina Drive
105                                    Rexburg, ID 83440-2579                          Rexburg, ID 83440-1709
Rexburg, ID 83440-1888
               Case 18-00851-JDP   Doc 99   Filed 07/16/20            Entered 07/16/20 14:11:46      Desc Main
Melissa Trowbridge                     Micahlyn Jolley
                                           Document           Page 19 of 24            Michael Cherie Roedel
625 S 5th W                            707 S 5th W                                     4325 E 300 N
Rexburg, ID 83440-9688                 603                                             Rigby, ID 83442-5892
                                       Rexburg, ID 83440-5213


Michael Kelsey Minarik                 Michael Shaylee Airth                           Michael Simmons
890 Everette Place                     234 W 1st S                                     234 W 1st S
Unit 1                                 W234IL-New-214                                  204
Rexburg, ID 83440-5448                 Rexburg, ID 83440-1897                          Rexburg, ID 83440-1898


Michela Melone                         Michelle Lamartine                              Michon Mele-Clark
234 W 1st S                            928 Anne Street                                 2365 W 3000 N
108                                    3                                               Rexburg, ID 83440-3224
Rexburg, ID 83440-1888                 Rexburg, ID 83440-5235


Mignonne Spencer Slaugh                Mikayla Wadley                                  Mikhail Jimenez
355 W 2nd S                            49 E Main Street                                431 S 2nd W
202                                    9                                               #4-A
Rexburg, ID 83440-2181                 Saint Anthony, ID 83445-1552                    Rexburg, ID 83440-2310


Millington Zwygart CPA                 Mitchell Shelby Nielson                         Mitchell Thomas
1803 Ellis Avenue                      888 Everette Place                              234 W 1st S
Caldwell, ID 83605-4810                Unit 3                                          6
                                       Rexburg, ID 83440-5447                          Rexburg, ID 83440-1888


Morgan Anderson                        Morgan Graves                                   Morgan Keith Andrews
49 E Main Street                       355 W 2nd S                                     355 W 2nd S
#8                                     100                                             100
Saint Anthony, ID 83445-1552           Rexburg, ID 83440-2181                          Rexburg, ID 83440-2181


Mosiah Vastro                          Murri Lund                                      NICHOLAS JEFFERY STUART
888 Everette Place                     234 W 1st S                                     1834 MICHAEL STREET
Unit 2                                 209                                             IDAHO FALLS, ID 83402-1736
Rexburg, ID 83440-5447                 Rexburg, ID 83440-1898


Natalie Bloomfield                     Natalie Nakkhongkham                            Nathan Angel Fleming
264 N 3rd E                            234 W 1st S                                     167 S 3rd E
703                                    6                                               167
Rexburg, ID 83440-1677                 Rexburg, ID 83440-1888                          Rexburg, ID 83440-2003


Nathan Stephanie Preston               Nathan St Jeor                                  Nathan Woolf
446 W 6th S                            318 Pioneer Road                                896 Everette Place
505                                    2001                                            1
Rexburg, ID 83440-4946                 Rexburg, ID 83440-5281                          Rexburg, ID 83440-5451


Nelson Villegas                        New Era Lending, LLC                            Nicholas Rachel Stuart
364 Mariah Avenue                      1201 North Orange Street                        2441 W 960 S
Rexburg, ID 83440-2569                 Suite 762                                       Rexburg, ID 83440-4733
                                       Wilmington, DE 19801-1175
               Case 18-00851-JDP   Doc 99   Filed 07/16/20            Entered 07/16/20 14:11:46      Desc Main
Nicholas Board                         Nicholas Martinez
                                           Document           Page 20 of 24            Nick Stevens
894 Everette Place                     431 S 2nd W                                     890 Everette Place
4                                      5-A                                             Unit 4
Rexburg, ID 83440-5450                 Rexburg, ID 83440-2310                          Rexburg, ID 83440-5448


Nicolas Byrd                           Oaklands LLC                                    Oaklie Wayman
149 E 3rd S                            5382 N Morninggale Way                          880 Everette Place
2B                                     Boise, ID 83713-1447                            4
Rexburg, ID 83440-2246                                                                 Rexburg, ID 83440-5432


Ossie Ralphs                           Pale Tuifalasai                                 Paradigm Property Management
264 N 3rd E                            49 E Main Street                                429 SW 5th Ave. Ste. 110
102                                    10                                              Meridian, ID 83642-5037
Rexburg, ID 83440-1673                 Saint Anthony, ID 83445-1552


Paradigm Property Solutions            Paradigm Property Solutions                     Patricia Thomas
429 SW 5th Ave. Ste. 110               PO Box 385                                      888 Anne Street
Meridian, ID 83642-5037                Meridian, ID 83680-0385                         2
                                                                                       Rexburg, ID 83440-5204


Paul Kim Jensen                        Paul Lilibeth Sandoval                          Pauline Tuifalasai
123 Hidden Valley                      670 Nina Drive                                  565 Pioneer Road
123                                    Rexburg, ID 83440-1709                          121
Rexburg, ID 83440-3573                                                                 Rexburg, ID 83440-4883


Peter Kelsie Oaks                      Nate Peterson                                   Preston Anderson
707 S 5th W                            Nate Peterson Law PLLC                          264 N 3rd E
2200                                   355 W. Myrtle, Suite 101                        703
Rexburg, ID 83440-5219                 Boise, ID 83702-7607                            Rexburg, ID 83440-1677


Preston Burkhart                       Rachaell Lopez                                  Rachel Shawn Phillips
707 S 5th W                            49 E Main Street                                234 W 1st S
2000                                   10                                              3
Rexburg, ID 83440-5218                 Saint Anthony, ID 83445-1552                    Rexburg, ID 83440-1888


Rachel Tyler West                      Rachel Reynolds                                 Rachel Talley
8123 E HWY 33                          5115 S 4800 W                                   127 S 4th W
Newdale, ID 83436-1203                 Rexburg, ID 83440-4259                          1
                                                                                       Rexburg, ID 83440-1988


Gary L. Rainsdon                       Randy Hathaway                                  Rebecca Aaron Wilkey
POB 506                                960 Anne Street                                 520 W 7th S
Twin Falls, ID 83303-0506              3                                               114
                                       Rexburg, ID 83440-5239                          Rexburg, ID 83440-2476


Rebecca Field                          Rebekah Archer                                  Reece Barker
2401 S 4000 W                          318 Pioneer Road                                49 E Main Street
S2491PA                                101-B1                                          #9
Rexburg, ID 83440-3946                 Rexburg, ID 83440-5254                          Saint Anthony, ID 83445-1552
               Case 18-00851-JDP   Doc 99   Filed 07/16/20       Entered 07/16/20 14:11:46      Desc Main
Rentmaster of Rexburg, LLC             Richard   Whitney WoodsPage 21 of 24
                                          Document                                Robert Whitney Christensen
429 SW 5th Ave. Ste. 110               125 S 4th W                                251 Colonial way
Meridian, ID 83642-5037                2                                          N251IS
                                       Rexburg, ID 83440-1978                     Rexburg, ID 83440-5311


Robert Brown                           Ronald Jaques                              Rosanna Decker
155 N 2400 E                           1505 NW 1st St.                            898 Everett Place
K155LE                                 Meridian, ID 83642-2209                    3
Saint Anthony, ID 83445-5726                                                      Rexburg, ID 83440-5463


Russ Clark                             Ryan Brown                                 Ryan Jones
2365 W 3000 N                          878 Everette Place                         890 Andrews Place
R2365OB                                3                                          4
Rexburg, ID 83440                      Rexburg, ID 83440-5431                     Rexburg, ID 83440-5182


Rye Mortensen                          SAlyssa Staker                             Sakaraia Waimila
4205 S 3300 W                          890 Everette Place                         234 W 1st S
Rexburg, ID 83440-4238                 Unit 4                                     7
                                       Rexburg, ID 83440-5448                     Rexburg, ID 83440-1884


Samantha Andra                         Samuel Malloy                              Samuel Vargas
355 W 2nd S                            880 Everette                               264 N 3rd E
203                                    2                                          304
Rexburg, ID 83440-2181                 Rexburg, ID 83440-5432                     Rexburg, ID 83440-1673


Sara Hall                              Sarah Takeshi Yanagita                     Sarah Gordon
707 S 5th W                            585 Legacy Lane                            234 W 1st S
601                                    Rexburg, ID 83440-5156                     109
Rexburg, ID 83440-5213                                                            Rexburg, ID 83440-1888


Sarah Homer                            Sarah Mackillop                            Savannah Isaiah Stanfield
219 E 2nd S                            264 N 3rd E                                707 S 5th W
1 - upstairs                           203                                        3201
Rexburg, ID 83440                      Rexburg, ID 83440-1673                     Rexburg, ID 83440-5221


Scott Carisa Williams                  Shannon Zobrist                            Shari Bradford
1950 W 5500 S                          234 W 1st S                                9750 W Amity
Rexburg, ID 83440-4355                 113                                        B975OY
                                       Rexburg, ID 83440-4715                     Boise, ID 83709-5315


Shayla Davis                           Shaylee Tyler Mondragon                    Shayli Wood-Larsen
707 S 5th W                            565 Countryside                            707 S 5th W
2002                                   Rexburg, ID 83440-5338                     3202
Rexburg, ID 83440-5218                                                            Rexburg, ID 83440-5221


Shelby Tyler Harrigfeld                Shelby Pawlak                              Shelley Gee
565 Pioneer Road #121                  878 Everette Place                         707 S 5th W
F565IE-121                             3                                          602
Rexburg, ID 83440-4883                 Rexburg, ID 83440-5431                     Rexburg, ID 83440-5213
               Case 18-00851-JDP   Doc 99   Filed 07/16/20      Entered 07/16/20 14:11:46      Desc Main
Sherina Jones                          Sierra   Brett RobinsonPage 22 of 24
                                          Document                               Sierra Paulson
355 W 2nd S                            562 Sunflower Road                        960 Anne Street
502                                    Rexburg, ID 83440-3288                    3
Rexburg, ID 83440-2284                                                           Rexburg, ID 83440-5239


Sofia Hepworth                         Sofia Hoffman                             Spencer Kay
894 Everette Place                     888 Anne Street                           264 N 3rd E
1                                      4                                         203
Rexburg, ID 83440-5450                 Rexburg, ID 83440-5204                    Rexburg, ID 83440-1673


Spencer Mcfarland                      Spencer Moser                             Spencer Widerburg
125 S 4th W                            707 S 5th W                               234 W 1st S
3                                      3301                                      107
Rexburg, ID 83440-1978                 Rexburg, ID 83440-5222                    Rexburg, ID 83440-1888


Stacey Taumoefolau                     Stephanie Luke Olson                      Stephanie Tyler Williams
234 S 1st S                            42 W 1st N                                234 W 1st S
7                                      Rexburg, ID 83440-1507                    203
Rexburg, ID 83440                                                                Rexburg, ID 83440-1898


Stephanie Powers                       Steve Lewis                               Steven Dean
49 E Main Street                       523 Countryside                           707 S 5th W
7                                      Rexburg, ID 83440-5338                    2002
Saint Anthony, ID 83445-1552                                                     Rexburg, ID 83440-5218


Steven Delgado                         Steven Grow                               Steven Poulter
234 W 1st S                            264 N 3rd E #204                          652 Trejo Street
7                                      E264PP                                    Rexburg, ID 83440-2579
Rexburg, ID 83440-1884                 Rexburg, ID 83440-1673


Sydney Stamper                         Sydnie Fitzpatrick                        T Street LLC
952 Anne Street                        900 Everett                               5382 N. Morninggale Way
1                                      2                                         Boise, ID 83713-1447
Rexburg, ID 83440-5238                 Rexburg, ID 83440-3801


Talon Adair                            Tana Bolinger                             Tanner Call
431 S 2nd W                            264 N 3rd E #605                          234 W 1st S
#4-B                                   S264IN-605                                109
Rexburg, ID 83440-2310                 Rexburg, ID 83440-1677                    Rexburg, ID 83440-1888


Tanner Sprenkle                        Tanya Batdorff                            Tara Hill
49 E Main Street                       219 E 2nd S                               264 N 3rd E #102
6                                      1 - upstairs                              P264ER
Saint Anthony, ID 83445-1552           Rexburg, ID 83440                         Rexburg, ID 83440-1673


Tayler Nichols                         Tayler West                               Taylor Larsen
4538 W 1000 N                          888 Anne Street                           892 Everette Place
Rexburg, ID 83440-3033                 4                                         Unit 2
                                       Rexburg, ID 83440-5204                    Rexburg, ID 83440-5449
               Case 18-00851-JDP   Doc 99   Filed 07/16/20            Entered 07/16/20 14:11:46      Desc Main
Taylor Wanlass                         Teagan Carroll
                                          Document            Page 23 of 24            Teresa Wiscovitch
707 S 5th W                            898 Everett Place                               880 Everette Place
3301                                   2                                               1
Rexburg, ID 83440-5222                 Rexburg, ID 83440-5463                          Rexburg, ID 83440-5432


Tesa Ulaiasi Manu                      Tessa Graves                                    Tessara Rollins
355 W 2nd S                            892 Everette Place                              707 S 5th W
101                                    Unit 4                                          2002
Rexburg, ID 83440-2181                 Rexburg, ID 83440-5449                          Rexburg, ID 83440-5218


Thomas Widdison                        Thuong Phan                                     Tien Phan
173 N 3rd E                            234 W 1st S                                     431 S 2nd W
upper                                  7                                               2 - private
Rexburg, ID 83440-1627                 Rexburg, ID 83440-1884                          Rexburg, ID 83440


Timothy Shannon Muhlestein             Timothy Allen                                   Timothy Wray
520 W 7th S                            900 Everett                                     882 Everette Place
114                                    1                                               4
Rexburg, ID 83440-2476                 Rexburg, ID 83440-3801                          Rexburg, ID 83440-5433


Tomas Ashley Jurkuvenas                Tracy Soriano                                   Travis Shurtliff
520 W 7th S                            707 S 5th W                                     355 W 2nd S
114                                    2903                                            303
Rexburg, ID 83440-2476                 Rexburg, ID 83440-5221                          Rexburg, ID 83440-2284


Trestles LLC                           Trevor Bigham                                   Trevor Knudson
5382 N. Morninggale Way                340 N 12th W                                    149 E 3rd S
Boise, ID 83713-1447                   37                                              5
                                       Rexburg, ID 83440-5423                          Rexburg, ID 83440-2246


Trevor Thompson                        Treya Smithson                                  Ty Driggs
884 Everette Place                     707 S 5th W                                     898 Everett Place
Unit 1                                 2903                                            4
Rexburg, ID 83440-5445                 Rexburg, ID 83440-5221                          Rexburg, ID 83440-5463


Tyler Bergstrom                        Tyler Covey                                     Tyler Fuqya
878 Everette Place                     49 E Main Street                                501 Countryside
1                                      #2                                              B501OY
Rexburg, ID 83440-5431                 Saint Anthony, ID 83445-1552                    Rexburg, ID 83440-5338


Tyler Jensen                           Tyler Kelly                                     Tyler Pehl
234 W 1st S                            898 Everett Place                               707 S 5th W
113                                    2                                               2903
Rexburg, ID 83440-4715                 Rexburg, ID 83440-5463                          Rexburg, ID 83440-5221


US Trustee                             Uhlenhoff, et.al.                               Unique Property Management
Washington Group Central Plaza         3327 N Eagle Rd.                                7028 Kearny Dr.
720 Park Blvd, Ste 220                 Ste 110 - 112                                   Huntington Beach, CA 92648-6254
Boise, ID 83712-7785                   Eagle, ID 83616
               Case 18-00851-JDP               Doc 99       Filed 07/16/20         Entered 07/16/20 14:11:46              Desc Main
Valerie Edrington                                      Vickie Morales
                                                          Document            Page 24 of 24                 Walter Juarez
894 Everette Place                                     173 N 3rd E                                          149 E 3rd S
1                                                      upper                                                1
Rexburg, ID 83440-5450                                 Rexburg, ID 83440-1627                               Rexburg, ID 83440-2246


Walter Pittaway                                        Wayne Vitali                                         Whitney Anderson
264 N 3rd E                                            398 Pioneer Road                                     227 N 1900 E
303                                                    3                                                    G227RI
Rexburg, ID 83440-1673                                 Rexburg, ID 83440-1944                               Rexburg, ID 83440-2904


William Montesdeoca                                    Brent R Wilson                                       Zach Kiley Curtis
149 E 3rd S                                            Hawley Troxell Ennis & Hawley LLP                    269 Ricks Avenue
5                                                      877 Main Street                                      H269EN
Rexburg, ID 83440-2246                                 Suite 1000                                           Rexburg, ID 83440-1631
                                                       Boise, ID 83702-5884

Zachary Whetstone
912 Anne Street
3
Rexburg, ID 83440-5233




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Ace Funding Source LLC
366 North Broadway
Jericho, NY 11753




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Evans Keane LLP                                     (d)Noah G. Hillen                                    (u)Jed Manwaring
                                                       P.O. Box 6538
                                                       Boise, ID 83707-6538



End of Label Matrix
Mailable recipients     579
Bypassed recipients       3
Total                   582
